Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


112 rejections have been overcome with the amendments filed 7/6/2022
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR100807475) in view of Sumino (20030074731).
Referring to claim 1, Park shows an automatic control system of a washstand comprising: 
a measuring apparatus that senses a person entering or exiting a door by using a sensing unit (see Ref 151 and 152) provided on one side of a plurality of doors in a house (see CITATION I in translation), measures a stature of the person at a position closest to the washstand (see CITATION II in translation),
and a washstand adjusting apparatus receiving the stature information and then calculating height information corresponding to the stature information, and primarily adjusting a height of the washstand electronically based on the height information (see CITATION III).  
However Park fails to show determining if a person moves to the wash stand and while Park shows transmitting the height data to the washstand adjusting apparatus Park fails to show wirelessly transmitting the measured stature information. 
Sumino shows a similar device that includes the detection of a door opening (see figure 3a Ref 21) and determines if a person moves to a place where and appliance is to be used (see figure 3a Ref 22).  Note that Sumino also shows the communication between the controller (figure 3a Ref 1) as well as the sensor (figure 3a Ref 20) and the remote (figure 3a Ref 25) can be wireless (see paragraph 50-54).  Note that a wireless communication between sensors and a controller is extremely well known and adds no new or unexpected results.  
It would have been obvious to include the sensor that detects a person is in place because this allows for an appropriate authorization for movement of the appliance and avoids toddlers or small bets triggering movement of the appliances as taught by Sumino.
The combination of Park and Sumino render obvious the measuring apparatus comprises: a door opening/closing sensing unit for sensing whether the door is open or closed to generate a door opening/closing signal; an object detection sensing unit for generating an object detection signal for detecting an object in an entrance or exit direction of the door when receiving the door opening/closing signal; an object direction detection unit for generating an activation command to send it to a stature measuring unit when determining that a moving direction of the object moves to a place in which the washstand is installed based on the object detection signal; the stature measuring unit switched from a dormant state to an activated state and measuring the stature of the person to generate the stature information only when the activation command is received; and a communication unit wirelessly transmitting the stature information to the washstand adjusting apparatus.  (see citation I and II of Park also see paragraph 51-61 of Sumino).  This is automation is obvious and would have been well known to allow the system to operate under conditions of a user present with need to use the appliance. 
The combination of Park and Sumino shows  the object direction detection unit receives the object detection signal from the object detection sensing unit mounted on at least one door to confirm whether the moving direction of the object is toward a preset one direction, and is positioned at a place in which the washstand is installed in the preset one direction, and recognizes that the moving direction is toward the place in which the washstand is installed when a last received object detection signal is within the place in which the washstand is installed and a preset range, and transmits the activation command to the stature measuring unit provided at one side of a door closest to the place in which the washstand is installed (note the multiple sensors as shown by Park in CITATION I in combination with the door sensor and passage sensor as shown by Sumino). 
Referring to claim 4, the combination of Park and Sumino renders obvious the stature measuring unit switches from the dormant state to the activated state based on the activation command, and then emits ultrasonic waves or infrared rays so as to form a right angle with a head of the person who enters the door, and receives a reflection signal reflected from the head of the person, and
calculates the stature of the person based on a difference between a reception time at which the reflection signal is received and an emission time at which the ultrasonic waves or infrared rays are emitted (see the interaction between the door open sensor and the passage sensor as shown by Sumino along with the US sensor shown in Park under CITATION II.
Referring to claim 5, the combination of Park and Sumino render obvious the stature measuring unit is an IR sensor or an ultrasonic sensor, and is provided at a center of an upper end of a door sill closest to the place in which the washstand is installed to emit the ultrasonic waves or infrared rays to the head of the person (see figure 1 Ref 25 of Sumino also see figure 3 Ref 150 of Park).
Referring to claim 6, the combination of Park and Sumino render obvious he object detection sensing unit is any one sensor of an infrared sensor, a radar sensor, and a motion sensor, and recognizes only an object detected at a predetermined threshold value or more as the person (see paragraph 54 of Sumino).
Referring to claim 7, the combination of Sumino renders obvious the washstand adjusting apparatus calculates height information corresponding to 1/2 of the stature information (see CITATION IV in Park). 
Referring to claim 8, the combination of Park and Sumino renders obvious the washstand adjusting apparatus calculates the height information corresponding to the stature information, and then electronically controls a cylinder attached to the washstand to move the washstand vertically to a position corresponding to the height information (see figure 1 Ref 116 of Park). 
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Referring to the argument that the combination of Park and Sumino fails to show the object direction detection unit that determines a moving direction of the object that moves to a place in which the washstand is installed:
Referring Park in view of Sumino shows a direction detection unit that includes a combination of a door opening switch (see paragraph 54) and a person passage sensor (see paragraph 54).  The combination of these sensors specifically determines if an adult user enters the room see specifically paragraph 75 note 
In step S2, the CPU 2 determines which either adult or infant has entered based on a person detection signal from the passage sensor 22. In the case where the user passes in front of the passage sensor 22 and CPU 2 receives the person detection signal from the passage sensor 22, it is determined that an adult has entered the room and the operation proceeds to step S3.
The combination of these sensors and the CPU clearly show the direction of an adult by determining that an adult has entered the room through the combination of both the door opening switch and the passage sensor.  The direction detection unit is not only one sensor but the unit that determines a user has entered the room.  



Conclusion

  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645